         Case 5:20-cv-03081-SAC Document 14 Filed 05/08/20 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


GREGORY SPIGHT,

               Plaintiff,

               v.                                           CASE NO. 20-3081-SAC

JAMES HEIMGARTNER, et al.,

               Defendants.


                              MEMORANDUM AND ORDER
                              AND ORDER TO SHOW CAUSE

       Plaintiff Gregory Spight is hereby required to show good cause, in writing, to the

Honorable Sam A. Crow, United States District Judge, why this action should not be dismissed

due to the deficiencies in Plaintiff’s Complaint that are discussed herein. Plaintiff is also given

the opportunity to file a proper amended complaint.

I. Nature of the Matter before the Court

       Plaintiff filed this pro se civil rights case under 42 U.S.C. § 1983. On March 17, 2020,

this case was transferred to this Court from the Northern District of Illinois. The Court granted

Plaintiff leave to proceed in forma pauperis.

       Plaintiff alleges in his Complaint that the Kansas Department of Corrections (“KDOC”)

failed to give him proper credit toward his sentence he was serving in Case No. 09CR2051 filed

in Sedgwick County, Kansas. Plaintiff alleges that he was sentenced on July 12, 2011, to serve

sixty-eight months with a credit of 720 days for time served. Plaintiff attaches a November 13,

2015 Kansas Court of Appeals opinion granting him habeas relief and reversing and remanding




                                                1
         Case 5:20-cv-03081-SAC Document 14 Filed 05/08/20 Page 2 of 8




his case “with directions for the KDOC to recalculate Spight’s sentence in Case No. 09 CR 2051

with the full 720 days of jail credit he was awarded in that case.” (Doc. 1, at 14.)

       Plaintiff alleges that he was falsely held in prison for an additional 780 days. He seeks

monetary and punitive damages.

II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C.

§ 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff has raised

claims that are legally frivolous or malicious, that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915A(b)(1)–(2).

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts

all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not

raise a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 558 (2007).

       A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,



                                                 2
          Case 5:20-cv-03081-SAC Document 14 Filed 05/08/20 Page 3 of 8




1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court,

a complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant

did it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the

plaintiff believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d

1158, 1163 (10th Cir. 2007). The court “will not supply additional factual allegations to round

out a plaintiff’s complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New

Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997) (citation omitted).

        The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to




                                                   3
          Case 5:20-cv-03081-SAC Document 14 Filed 05/08/20 Page 4 of 8




plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).

III. DISCUSSION

       It is not clear whether Plaintiff is alleging that the defendants failed to give him credit

toward his sentence after the Kansas Court of Appeals issued its order on November 13, 2015. It

is also unclear how he claims to have overserved his sentence by 780 days when he was

supposed to be credited with 720 days. Plaintiff does not provide factual allegations regarding

his release date or what the KDOC did in response to the order by the Kansas Court of Appeals.

A pro se litigant’s “conclusory allegations without supporting factual averments are insufficient

to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th

Cir. 1991). The court “will not supply additional factual allegations to round out a plaintiff’s

complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New Mexico, 113 F.3d

1170, 1173-74 (10th Cir. 1997) (citation omitted).

A. Statute of Limitations

       The statute of limitations applicable to § 1983 actions is determined from looking at the

appropriate state statute of limitations and tolling principles. See Hardin v. Straub, 490 U.S.

536, 539 (1989). “The forum state’s statute of limitations for personal injury actions governs

civil rights claims under both 42 U.S.C. § 1981 and § 1983. . . . In Kansas, that is the two-year

statute of limitations in Kan. Stat. Ann. § 60–513(a).” Brown v. Unified Sch. Dist. 501, Topeka

Pub. Sch., 465 F.3d 1184, 1188 (10th Cir. 2006) (citations omitted). The same two-year statute

of limitations governs actions under 42 U.S.C. § 1985. See Alexander v. Oklahoma, 382 F.3d

1206, 1212 (10th Cir.), rehearing denied, 391 F.3d 1155 (10th Cir. 2004), cert. denied, 544 U.S.

1044 (2005).



                                                4
             Case 5:20-cv-03081-SAC Document 14 Filed 05/08/20 Page 5 of 8




           While state law governs the length of the limitations period and tolling issues, “the

accrual date of a § 1983 cause of action is a question of federal law.” Wallace v. Kato, 549 U.S.

384, 388 (2007). Under federal law, the claim accrues “when the plaintiff has a complete and

present cause of action.” Id. (internal quotation marks and citation omitted). In other words, “[a]

§ 1983 action accrues when facts that would support a cause of action are or should be apparent.”

Fogle v. Pierson, 435 F.3d 1252, 1258 (10th Cir. 2006) (internal quotation marks and citation

omitted), cert. denied 549 U.S. 1059 (2006). A district court may dismiss a complaint filed by

an indigent plaintiff if it is patently clear from the allegations as tendered that the action is barred

by the statute of limitations. Id. at 1258–59; see also Jones v. Bock, 549 U.S. 199, 214 (2007);

Hawkins v. Lemons, No. 09-3116-SAC, 2009 WL 2475130, at *2 (D. Kan. Aug. 12, 2009).

           An online search of the Kansas Adult Supervised Population Electronic Repository

(“KASPER”), shows that Plaintiff was located in Illinois for Out-of-State Post Release on

July 22, 2016, and his sentence expired on July 24, 2018.1 Plaintiff’s claims are subject to

dismissal as barred by the applicable two-year statute of limitations. Plaintiff filed his Complaint

on March 9, 2020. It appears as though Plaintiff was released from custody on July 22, 2016,

and his sentence expired on July 24, 2018. It thus appears that any events or acts of Defendants

taken in connection with Plaintiff’s claims took place more than two years prior to the filing of

Plaintiff’s Complaint and are time-barred. See Fratus v. Deland, 49 F.3d 673, 674-75 (10th Cir.

1995) (district court may consider affirmative defenses sua sponte when the defense is obvious

from the face of the complaint and no further factual record is required to be developed).

Plaintiff has not alleged facts suggesting that he would be entitled to statutory or equitable

tolling. Plaintiff is directed to show good cause why his Complaint should not be dismissed as



1
    See https://kdocrepository.doc.ks.gov/kasper/search (last visited May 8, 2020).

                                                            5
         Case 5:20-cv-03081-SAC Document 14 Filed 05/08/20 Page 6 of 8




barred by the statute of limitations. Plaintiff is also given an opportunity to file a proper

amended complaint to address the deficiencies set forth in this Memorandum and Order and

Order to Show Cause.

B. Motion to Appoint Counsel

       Plaintiff has filed a request for appointment of counsel (Doc. 12), arguing that he is

unable to obtain counsel due to his indigency. The Court has considered Plaintiff’s motion for

appointment of counsel. There is no constitutional right to appointment of counsel in a civil

case. Durre v. Dempsey, 869 F.2d 543, 547 (10th Cir. 1989); Carper v. DeLand, 54 F.3d 613,

616 (10th Cir. 1995). The decision whether to appoint counsel in a civil matter lies in the

discretion of the district court. Williams v. Meese, 926 F.2d 994, 996 (10th Cir. 1991). “The

burden is on the applicant to convince the court that there is sufficient merit to his claim to

warrant the appointment of counsel.” Steffey v. Orman, 461 F.3d 1218, 1223 (10th Cir. 2006)

(quoting Hill v. SmithKline Beecham Corp., 393 F.3d 1111, 1115 (10th Cir. 2004)). It is not

enough “that having counsel appointed would have assisted [the prisoner] in presenting his

strongest possible case, [as] the same could be said in any case.” Steffey, 461 F.3d at 1223

(quoting Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir. 1995)).

       In deciding whether to appoint counsel, courts must evaluate “the merits of a prisoner’s

claims, the nature and complexity of the factual and legal issues, and the prisoner’s ability to

investigate the facts and present his claims.” Hill, 393 F.3d at 1115 (citing Rucks, 57 F.3d at

979). The Court concludes in this case that (1) it is not clear at this juncture that Plaintiff has

asserted a colorable claim against a named defendant; (2) the issues are not complex; and (3)

Plaintiff appears capable of adequately presenting facts and arguments. The Court denies the

motion without prejudice to refiling the motion if Plaintiff’s Complaint survives screening.



                                                6
           Case 5:20-cv-03081-SAC Document 14 Filed 05/08/20 Page 7 of 8




IV. Response and/or Amended Complaint Required

         Plaintiff is required to show good cause why his Complaint should not be dismissed for

the reasons stated herein. Plaintiff is also given the opportunity to file a complete and proper

amended complaint upon court-approved forms that cures all the deficiencies discussed herein.2

Plaintiff is given time to file a complete and proper amended complaint in which he (1) raises

only properly joined claims and defendants; (2) alleges sufficient facts to state a claim for a

federal constitutional violation and show a cause of action in federal court; and (3) alleges

sufficient facts to show personal participation by each named defendant.

         If Plaintiff does not file an amended complaint within the prescribed time that cures all

the deficiencies discussed herein, this matter will be decided based upon the current deficient

Complaint and may be dismissed without further notice for failure to state a claim.

         IT IS THEREFORE ORDERED THAT Plaintiff’s request for appointment of counsel

(Doc. 12) is denied without prejudice.

         IT IS FURTHER ORDERED that Plaintiff is granted until June 8, 2020, in which to

show good cause, in writing, to the Honorable Sam A. Crow, United States District Judge, why

Plaintiff’s Complaint should not be dismissed for the reasons stated herein.

         IT IS FURTHER ORDERED that Plaintiff is also granted until June 8, 2020, in which

to file a complete and proper amended complaint to cure all the deficiencies discussed herein.


2
  To add claims, significant factual allegations, or change defendants, a plaintiff must submit a complete amended
complaint. See Fed. R. Civ. P. 15. An amended complaint is not simply an addendum to the original complaint, and
instead completely supersedes it. Therefore, any claims or allegations not included in the amended complaint are no
longer before the court. It follows that a plaintiff may not simply refer to an earlier pleading, and the amended
complaint must contain all allegations and claims that a plaintiff intends to pursue in the action, including those to
be retained from the original complaint. Plaintiff must write the number of this case (20-3081-SAC) at the top of the
first page of his amended complaint and he must name every defendant in the caption of the amended complaint.
See Fed. R. Civ. P. 10(a). Plaintiff should also refer to each defendant again in the body of the amended complaint,
where he must allege facts describing the unconstitutional acts taken by each defendant including dates, locations,
and circumstances. Plaintiff must allege sufficient additional facts to show a federal constitutional violation.


                                                          7
  Case 5:20-cv-03081-SAC Document 14 Filed 05/08/20 Page 8 of 8




The clerk is directed to send § 1983 forms and instructions to Plaintiff.

IT IS SO ORDERED.

Dated May 8, 2020, in Topeka, Kansas.

                                      s/ Sam A. Crow
                                      Sam A. Crow
                                      U.S. Senior District Judge




                                         8
